office_of_chief_counsel internal_revenue_service memorandum number release date cc pa emishory postf-103840-15 uilc date june to george bezold senior counsel milwaukee small_business self-employed from pamela w fuller senior technician reviewer branch procedure administration subject sec_6501 and failure to report prior years' gifts this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend dollar_figurea dollar_figureb dollar_figurec y1 y6 y7 y8 y9 y15 y31 y32 date ----------- ---------------- -------------- ---------------- ------- ------- ------- ------- ------- ------- ------- ------- postf-103840-15 issue where a taxpayer filed a gift_tax_return that reported a gift_for the calendar_year in which the gift was made but did not report prior years’ gifts on the return as required causing an under assessment of tax on the reported gift whether sec_6501 of the internal_revenue_code provides an extended period of limitation for assessing the additional tax due on the reported gift conclusion no sec_6501 only applies to gifts that were not reported on a gift_tax_return because the gift was reported on the gift_tax_return the extended period of limitation for assessing additional tax due on the reported gift in sec_6501 does not apply to the reported gift even though prior years’ gifts were not reported on the return facts x filed a gift_tax_return for tax_year y31 on date y32 reporting a taxable gift of dollar_figurea and dollar_figureb tax due x had previously made gifts in y1 y6 y7 y8 y9 and y15 that totaled dollar_figurec and were reported on prior gift_tax returns on the tax_year y31 return x failed to report the prior years’ gifts as required by sec_25_6019-3 because the amount of prior years’ gifts is necessary to calculate the tax on a current year’s gifts x’s failure to report the prior years’ gifts on the tax_year y31 return caused the tax on the reported gift to incorrectly be calculated at a lower rate than if the prior years’ gifts were reported on the tax_year y31 return law and analysis sec_6501 provides that generally tax must be assessed within three years of when the return was filed there is a limited exception to this general limitation period for unreported gifts sec_6501 states if any gift of property the value of which is required to be shown on a return of tax imposed by chapter without regard to sec_2503 and is not shown on such return any_tax imposed by chapter on such gift may be assessed or a proceeding in court for the collection of such tax may be begun without assessment at any time the preceding sentence shall not apply to any item which is disclosed in such return or in a statement attached to the return in a manner adequate to apprise the secretary of the nature of such item there are two rules in sec_6501 that limit when the special limitation period applies the first rule is that it only applies to a gift that is not reported on the gift_tax_return the second rule is that it does not apply to an item that was adequately disclosed on the return or on an attachment to the return as such there is a two-step analysis for applying the special limitation period in sec_6501 postf-103840-15 step one is to determine if the gift was reported on the gift_tax_return if the gift was reported then the special limitation period does not apply to the gift and the analysis is concluded if the gift was not reported then the analysis moves to step two step two is to determine if the item was adequately disclosed if the item was disclosed then the special limitation period in sec_6501 does not apply to the item if the item was not disclosed then the special limitation period applies and tax may be assessed on the gift at any time although it is arguable that sec_301_6501_c_-1 is silent concerning the omission of prior taxable_gifts the clear language of sec_6501 precludes it from applying to a gift that was reported on the gift_tax_return even if prior years’ gifts were omitted in this case the dollar_figurea gift was reported on the tax_year y31 gift_tax_return thus step one is met and the matter is concluded therefore despite x’s failure to report prior years’ gifts on the y31 return the special limitation period in sec_6501 does not apply to the dollar_figurea gift this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
